EXHIBIT 10.62

 

Micron Technology, Inc.

8000 S. Federal Way

Mail Stop 557

Boise, ID 83716

 

2004 Equity Incentive Plan Forms of
Agreement and Terms and Conditions

 

2004 Equity Incentive Plan

Name:  <Employee Name>

Notice of Award and Restricted Stock Agreement

ID:

Grant Number:

Address:

 

Effective (Grant Date), you have been awarded shares of Micron Technology, Inc.
(the Company) Common Stock.

 

This Restricted Stock Award is subject to the following:

 

1.             The terms and conditions of this Restricted Stock Agreement and

 

2.             The terms and conditions of the 2004 Equity Incentive Plan.

 

Please review the Restricted Stock Agreement and 2004 Equity Incentive Plan
carefully, as they contain the terms and conditions which govern your Restricted
Stock Award.  In addition, a Prospectus summarizing the Plan and the Insider
Trading Calendar and Policy are available for your review.  Unless sooner vested
in accordance with Section 3 of the Restricted Stock Agreement or otherwise in
the discretion of the Committee, the restrictions imposed under Section 2 of the
Restricted Stock Agreement will expire as to the following number of Shares
awarded hereunder, on the following respective dates; provided that Grantee is
then still an employee by the company or any Affiliate:

 

Restriction Lapse Schedule

 

Shares

 

Date of Expiration of Restrictions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledgement

 

Grantee hereby acknowledges that he/she has reviewed (i) the terms and
conditions of this Restricted Stock Agreement and (ii) the 2004 Equity Incentive
Plan and is familiar with the provisions thereof.  Grantee acknowledges that a
Prospectus relating to the Plan was made available for review.  Grantee hereby
accepts this Award subject to all of the terms and provisions of the Plan and
Restricted Stock Agreement.  Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan.

 

Grantee acknowledges that the grant and acceptance of this Award do not
constitute an employment agreement and do not assure continuous employment with
Micron Technology, Inc., its affiliated companies, or subsidiaries.

 

--------------------------------------------------------------------------------


 

Grantee authorizes Micron Technology, Inc. to release his/her Social Security
Number or Global ID and address information to the Company’s Broker who has
agreed to provide brokerage service for stock plan participants for the purposes
of opening an account under his/her name. 



 

 

MICRON TECHNOLOGY, INC.
a Delaware Corporation

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

[employee]

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AGREEMENT TERMS AND CONDITIONS

 

1.                                       Grant of Shares.  The Company hereby
grants to the Grantee named on the Notice of Award (“Grantee”), subject to the
restrictions and the other terms and conditions set forth in the Micron
Technology, Inc. 2004 Equity Incentive Plan (the “Plan”) and in this award
agreement (this “Agreement”), the number of shares indicated on the Notice of
Award of the Company’s $0.10 par value common stock (the “Shares”).  Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Plan.

 

2.                                       Restrictions.  The Shares are subject
to each of the following restrictions.  “Restricted Shares” mean those Shares
that are subject to the restrictions imposed hereunder and such restrictions
have not then expired or terminated.  Restricted Shares may not be sold,
transferred, exchanged, assigned, pledged, hypothecated or otherwise
encumbered.  If Grantee’s service as a director of the Company or employment
with the Company or any Affiliate terminates for any reason other than as set
forth in paragraph (b) or (c) of Section 3 hereof, then Grantee shall forfeit
all of Grantee’s right, title and interest in and to the Restricted Shares as of
the date of termination of such service or employment, and such Restricted
Shares shall revert to the Company.  The restrictions imposed under this
Section shall apply to all shares of the Company’s common stock or other
securities issued in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting or with respect to the Shares.

 

3.                                       Expiration and Termination of
Restrictions.  The restrictions imposed under Section 2 will expire on the
earliest to occur of the following (the period prior to such expiration being
referred to herein as the “Restricted Period”):

(a)                                  On the respective expiration dates
specified on the Notice of Award as to the number of Shares specified thereon;
provided Grantee is then still employed by the Company or any Affiliate or still
serves as a director of the Company;

(b)                                 Termination of Grantee’s service as a
director of the Company or employment by the Company and all Affiliates by
reason of death or Disability; or

(c)                                  Upon the occurrence of a Change in Control.

 

4.                                       Delivery of Shares.  The Shares will be
registered in the name of Grantee as of the Grant Date and will be held by the
Company during the Restricted Period in certificated or uncertificated form.  If
a certificate for Restricted Shares is issued during the Restricted Period with
respect to such Shares, such certificate shall be registered in the name of
Grantee and shall bear a legend in substantially the following form:

 

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement between the registered owner of the
shares represented hereby and Micron Technology, Inc.  Release from such terms
and conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Micron Technology,
Inc.”

 

Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply if deemed advisable
by the Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.

 

5.                                       Voting and Dividend Rights.  Grantee,
as beneficial owner of the Shares, shall have full voting and dividend rights
with respect to the Shares during and after the Restricted Period.  If Grantee
forfeits any rights he may have under this Agreement in accordance with
Section 2, Grantee shall no longer have any rights as a shareholder with respect
to the Restricted Shares or any interest therein and Grantee shall no longer be
entitled to receive dividends on such stock.

 

6.                                       Changes in Capital Structure.  In the
event of a corporate event or transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the Committee may adjust this
award to preserve the benefits or potential benefits of this award. Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock split), a declaration of a dividend payable in Stock, or a combination or
consolidation of the outstanding Stock into a lesser number of Shares, the
Shares then subject to this Agreement shall automatically be adjusted
proportionately.

 

7.                                       No Right of Continued Employment.  With
respect to a grantee who is employed by the Company or an Affiliate, nothing in
this Agreement shall interfere with or limit in any way the right of the Company
or any Affiliate to terminate such grantee’s employment at any time, nor confer
upon any such grantee any right to continue in the employ of the Company or any
Affiliate.

 

8.                                       Payment of Taxes.  Upon issuance of the
Shares hereunder, Grantee may make an election to be taxed upon such award under
Section 83(b) of the Code.  Grantee will, no later than the date as of which any
amount related to the Shares first becomes includable in Grantee’s gross income
for federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind required by law to be withheld with respect to such amount. 
The Committee may permit Grantee to surrender to the Company a number of Shares
from this Award as necessary to pay the minimum applicable withholding tax
obligation.  The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company, and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.

 

9.                                       Amendment.  The Committee may amend,
modify or terminate the Award, Notice of Award and this Agreement without
approval of the Grantee; provided, however, that such amendment, modification or
termination shall not, without the Grantee’s consent, reduce or diminish the
value of this Award determined as if it had been fully vested on the date of
such amendment or termination.  Notwithstanding anything herein to the contrary,
the Company is authorized, without Grantee’s consent, to amend or interpret this
Award, the Notice of Award and this Agreement certificate to the extent
necessary, if any, to comply with Section 409A of the Code and Treasury
regulations and guidance with respect to such law.

 

--------------------------------------------------------------------------------


 

10.                                 Plan Controls.  The terms contained in the
Plan are incorporated into and made a part of the Notice of Award and this
Agreement and this Agreement shall be governed by and construed in accordance
with the Plan.  In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of the Notice of Award and this
Agreement, the provisions of the Plan shall be controlling and determinative.

 

11.                                 Severability.  If any one or more of the
provisions contained in the Notice of Award and this Agreement is deemed to be
invalid, illegal or unenforceable, the other provisions of the Notice of Award
and this Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

 

12.                                 Notice. Notices and communications under the
Notice of Award and this Agreement must be in writing and either personally
delivered or sent by registered or certified United States mail, return receipt
requested, postage prepaid.  Notices to the Company must be addressed to: Micron
Technology, Inc., 8000 S. Federal Way, P.O. Box 6, Boise, ID 83716-9632, Attn:
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.

 

--------------------------------------------------------------------------------


 

Micron Technology, Inc.

 

 

 

2004 Equity Incentive Plan

Name:

Notice of Grant of Stock Options and Option Agreement

Employee Number:

Option Number:

Address:

 

Effective             (Grant Date), you have been granted a Nonqualified Stock
Option to purchase              shares of Micron Technology, Inc. (the Company)
Common Stock at $        (USD) per share.

 

This Option Grant is subject to the following:

 

1.               The terms and conditions of this Option Agreement and

2.               The terms and conditions of the 2004 Equity Incentive Plan.

 

Please review the Option Agreement and 2004 Equity Incentive Plan carefully, as
they contain the terms and conditions which govern your option. In addition, a
Prospectus summarizing the Plan and the Insider Trading Calendar and Policy are
available for your review.

 

Subject to your continued employment, this Option may be exercised in whole or
in part, in accordance with the following schedule:

 

Vesting Schedule

 

 

 

 

 

 

 

 

 

Shares

 

Vesting Date

 

Expiraton Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Termination Period

 

This Option may be exercised for 30 days after termination of the Optionee’s
employment or consulting relationship with the Company. Upon the death or
Disability of the Optionee, this Option will be may be exercised for such longer
period as provided in the Plan. In no event shall this option be exercised later
than the Expiration date as provided above.

 

Acknowledgement

 

Optionee hereby acknowledges that he/she has reviewed (i) the terms and
conditions of this Option Agreement and 2004 Equity Incentive Plan (ii) the and
is familiar with the provisions thereof. Optionee hereby accepts this Option
subject to all of the terms and provisions of the Plan and Option Agreement.
Optionee acknowledges that a Prospectus relating to the Plan was made available
for review.  Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan.

 

Optionee acknowledges that the grant or acceptance of this Option do not
constitute an employment agreement and do not assure continuous employment with
Micron Technology, Inc., its affiliated companies, or subsidiaries.

 

--------------------------------------------------------------------------------


 

Optionee authorizes Micron Technology, Inc. to release his/her Social Security
Number or Global ID and address information to the Company’s Broker who has
agreed to provide brokerage service for stock plan participants for the purposes
of opening an account under his/her name.

 

After accepting this agreement, you will receive an e-mail summarizing the terms
of this Grant. Please print your e-mail confirmation.

 

To accept or reject this Option Agreement, click below:

 

Accept            Reject

 

--------------------------------------------------------------------------------



 

OPTION AGREEMENT

TERMS AND CONDITIONS

 

1.               Grant of Option.  Micron Technology, Inc. (the “Company”)
hereby grants to the Optionee named on the Notice of Grant (“Optionee”), under
the Micron Technology, Inc. 2004 Equity Incentive Plan (the “Plan”), stock
options to purchase from the Company (the “Options”), on the terms and on
conditions set forth in this agreement (this “Agreement”), the number of shares
indicated on the Notice of Grant of the Company’s $0.10 par value common stock,
at the exercise price per share set forth on the Notice of Grant.  Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Plan.

 

2.               Vesting of Options.  The Option shall vest (become exercisable)
in accordance with the schedule shown on the Notice of Grant of this Agreement.
Notwithstanding the foregoing vesting schedule, upon Optionee’s death or
Disability during his or her Continuous Status as a Participant, or upon a
Change in Control, all Options shall become fully vested and exercisable.

 

3.               Term of Options and Limitations on Right to Exercise.  The term
of the Options will be for a period of ten years, expiring at 5:00 p.m.,
Mountain Time, on the tenth anniversary of the Grant Date (the “Expiration
Date”).  To the extent not previously exercised, the Options will lapse prior to
the Expiration Date upon the earliest to occur of the following circumstances:

 

(a)          Thirty days after the termination of Optionee’s Continuous Status
as a Participant for any reason other than by reason of Optionee’s death or
Disability.

 

(b)         Twelve months after termination of Optionee’s Continuous Status as
Participant by reason of Disability.

 

(c)          Twelve months after the date of Optionee’s death, if Optionee dies
while employed, or during the three-month period described in subsection (a)
above or during the twelve-month period described in subsection (b) above and
before the Options otherwise lapse.  Upon Optionee’s death, the Options may be
exercised by Optionee’s beneficiary designated pursuant to the Plan.

 

The Committee may, prior to the lapse of the Options under the circumstances
described in paragraphs (a), (b) or (c) above, extend the time to exercise the
Options as determined by the Committee in writing.  If Optionee returns to
employment with the Company during the designated post-termination exercise
period, then Optionee shall be restored to the status Optionee held prior to
such termination but no vesting credit will be earned for any period Optionee
was not in Continuous Status as a Participant.  If Optionee or his or her
beneficiary exercises an Option after termination of service, the Options may be
exercised only with respect to the Shares that were otherwise vested on
Optionee’s termination of service.

 

4.               Exercise of Option.  The Options shall be exercised by (a)
written notice directed to the Global Stock Department of the Company or its
designee at the address and in the form specified by the Company from time to
time and (b) payment to the Company in full for the Shares subject to such
exercise (unless the exercise is a broker-assisted cashless exercise, as
described below).  If the person exercising an Option is not Optionee, such
person shall also deliver with the notice of exercise appropriate proof of his
or her right to exercise the Option.  Payment for such Shares may be, in (a)
cash, (b) in the discretion of the Company, Shares previously acquired by the
purchaser, which have been held by the purchaser for at least such period of
time, if any, as necessary to avoid the recognition of an expense under
generally accepted accounting principles as a result of the exercise of the
Option, or (c) any combination thereof, for the number of Shares specified in
such written notice.  The value of surrendered Shares for this purpose shall be
the Fair Market Value as of the last trading day immediately prior to the
exercise date.  To the extent permitted under Regulation T of the Federal
Reserve Board, and subject to applicable securities laws and any limitations as
may be applied from time to time by the Committee (which need not be uniform),
the Options may be exercised through a broker in a so-called “cashless exercise”
whereby the broker sells the Option Shares on behalf of Optionee and delivers
cash sales proceeds to the Company in payment of the exercise price.  In such
case, the date of exercise shall be deemed to be the date on which notice of
exercise is received by the Company and the exercise price shall be delivered to
the Company by the settlement date.

 

5.               Beneficiary Designation.  Optionee may, in the manner
determined by the Committee, designate a beneficiary to exercise the rights of
Optionee hereunder and to receive any distribution with respect to the Options
upon Optionee’s death.  A beneficiary, legal guardian, legal representative, or
other person claiming any rights hereunder is subject to all terms and
conditions of this Agreement and the Plan, and to any additional restrictions
deemed necessary or appropriate by the Committee.  If no beneficiary has been
designated or survives Optionee, the Options may be exercised by the legal
representative of Optionee’s estate, and payment shall be made to Optionee’s
estate.  Subject to the foregoing, a beneficiary designation may be changed or
revoked by Optionee at any time provided the change or revocation is filed with
the Company.

 

6.               Withholding.  The Company or any employer Affiliate has the
authority and the right to deduct or withhold, or require Optionee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Optionee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the exercise of the
Options.  The withholding requirement may be satisfied, in whole or in part, at
the election of the Company, by withholding from the Options Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Company establishes.  If Shares are
surrendered to satisfy withholding obligations in excess of the minimum
withholding obligation, such Shares must have been held by the purchaser as
fully vested shares for at least such period of time, if any, as necessary to
avoid the recognition of an expense under generally accepted accounting
principles.  The Company has the authority to require Optionee to remit cash to
the Company in lieu of the surrender of Shares for tax withholding obligations
if the surrender of Shares in satisfaction of such withholding obligations would
result in the Company’s recognition of expense under generally accepted
accounting principles.

 

7.               Limitation of Rights.  The Options do not confer to Optionee or
Optionee’s beneficiary designated pursuant to Paragraph 5 any rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with the exercise of the Options.  Nothing in this
Agreement shall interfere with or limit in any way the right of the Company or
any Affiliate to terminate Optionee’s service at any time, nor confer upon
Optionee any right to continue in the service of the Company or any Affiliate.

 

8.               Stock Reserve.  The Company shall at all times during the term
of this Agreement reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement.

 

9.               Restrictions on Transfer and Pledge.  No right or interest of
Optionee in the Options may be pledged, encumbered, or hypothecated to or in
favor of any party other than the Company or an Affiliate, or shall be subject
to any lien, obligation, or liability of Optionee to any other party other than
the Company or an Affiliate.  The Options are not assignable or transferable by
Optionee other than by will or the laws of descent and distribution or pursuant
to a domestic relations order that would satisfy Section 414(p)(1)(A) of the
Code if such Section applied to an Option under the Plan; provided, however,

 

--------------------------------------------------------------------------------


 

that the Committee may (but need not) permit other transfers.  The Options may
be exercised during the lifetime of Optionee only by Optionee or any permitted
transferee.

 

10.         Restrictions on Issuance of Shares.  If at any time the Committee
shall determine in its discretion, that registration, listing or qualification
of the Shares covered by the Options upon any Exchange or under any foreign,
federal, or local law or practice, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition to the
exercise of the Options, the Options may not be exercised in whole or in part
unless and until such registration, listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

 

11.  Amendment.  The Committee may amend, modify or terminate this Agreement
without approval of the Optionee; provided, however, that such amendment,
modification or termination shall not, without the Optionee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested and
exercised on the date of such amendment or termination (with the per-share value
being calculated as the excess, if any, of the Fair Market Value over the
exercise price of the Options).  Notwithstanding anything herein to the
contrary, the Company is authorized, without Grantee’s consent, to amend or
interpret this Agreement to the extent necessary, if any, to comply with
Section 409A of the Code and Treasury regulations and guidance with respect to
such law.

 

12.         Plan Controls.  The terms and conditions contained in the Plan are
incorporated into and made a part of this Agreement and this Agreement shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Agreement, the provisions of the Plan shall be controlling and
determinative.

 

13.         Successors.  This Agreement shall be binding upon any successor of
the Company, in accordance with the terms of this Agreement and the Plan.

 

14.         Severability.  If any one or more of the provisions contained in
this Agreement is invalid, illegal or unenforceable, the other provisions of
this Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

 

15.         Notice.  Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid.  Notices to the
Company must be addressed to: Micron Technology, Inc., 8000 S. Federal Way, P.O.
Box 6, Boise, ID 83716-9632, Attn: Secretary, or any other address designated by
the Company in a written notice to Optionee. Notices to Optionee will be
directed to the address of Optionee then currently on file with the Company, or
at any other address given by Optionee in a written notice to the Company.

 

--------------------------------------------------------------------------------